me

av

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION

CORDARO HARDIN,

Petitioner,
v. | Case No: 8:15-CV-1864-T-27CPT
SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS,

Respondent.

/
ORDER

BEFORE THE COURT is correspondence from Petitioner construed as a motion for
reconsideration and Respondent’s response (Dkts. 28, 30).' The construed motion is DENIED.

Petitioner seeks reconsideration of the Order finding that his Notice of Appeal was filed on
December 19, 2018 (Dkt. 27). He contends that he found his “last copy” of his original Notice to
Appeal “with Hardee Stamp for more proof... ,” which he attaches. (Dkts. 28, 28-1) (“Because I
provided proof of the Hardee stamp on my Notice of Appeal months ago, I just found my last copy
with the Hardee stamp for more proof. . .”). And he requests that this Court “[p]lease relook at the
notice of appeal I sent ....” (Dkt. 28).

Petitioner never filed this stamped Notice of Appeal, despite at least three opportunities to
do so. His original Notice of Appeal did not include the institution’s stamp, notwithstanding his
representation to the contrary in his construed motion (Dkt. 19). And in his cover letter
accompanying the original Notice of Appeal, he stated that “with this cover letter I’m sending the
extra copy I had from the original versions See Attachments. . . .” (Dkt. 19-1). But there was no
attachment. In his Motion to Accept Notice of Appeal as Timely Filed, he referenced “Ex. A,”

 

" Reconsideration is warranted only by an intervening change in controlling law, new evidence, and/or where
necessary to correct clear error or prevent manifest injustice. Del. Valley Floral Group, Inc. v. Shaw Rose Nets, LLC,
597 F.3d 1374, 1383 (Fed. Cir. 2010) (quoting Degirmenci v. Sapphire—Ft. Lauderdale, LLLP, 642 F. Supp. 2d 1344,
1353 (S.D. Fla. 2009)); Davis v. Daniels, 655 F. App’x 755, 759 (11th Cir. 2016); Fenello v. Bank of Am., NA, 577 F.
App’x 899, 903 n.7 (11th Cir. 2014).
purportedly a copy of the stamped Notice of Appeal, and described it as having “the institutional
mailing stamp reflect[ing] July 23, 2018, as the mailing date... .” (Dkt. 23). There was no Exhibit
A attached, however. As a result, Petitioner was directed to “file Exhibit A to his motion with a
verified statement authenticating it” within 15 days. (Dkt. 25). He failed to comply with this
directive.

Accordingly, based on the institution’s practice of stamping all outgoing mail and providing
the prisoner a copy of the stamped mail, and there being no record of Petitioner having mailed any
documents between July 15, 2018 and July 31, 2018 from the institution, this Court found that his
Notice of Appeal was delivered and therefore filed on December 19, 2018.

Where, as here, “a party attempts to introduce previously unsubmitted evidence on a motion
to reconsider, the court should not grant the motion absent some showing that the evidence was not
available during the pendency of the motion.” Shuford v. Fid. Nat’l Prop. & Cas. Ins. Co., 508 F.3d
1337, 1345 (11th Cir. 2007) (quotation marks and citation omitted, alteration in original). Petitioner
fails to make this showing. Indeed, he provides no explanation for why the stamped copy was not
available before now, and why he failed to file it when directed to. The stamped Notice to Appeal
will therefore not be considered.’ Jd. at 1345.

DONE AND ORDERED this 24 day of September, 2019.

  
 

ES D. WHITTEMORE
ited States District Judge

Copies to: Petitioner, Counsel of Record, Eleventh Circuit Court of Appeals

 

* Even if the newly presented notice to appeal is considered, Petitioner would not be entitled to the benefit of
the mailbox rule. It is only after Rule 4(c)’s procedures are followed that the burden shifts to prison authorities to prove
that a prisoner did not deliver his notice of appeal on the date asserted. See Allen v. Culliver, 471 F.3d 1196, 1198-99
(11th Cir. 2006). As noted in the Order (Dkt. 27), Petitioner fails to show that he complied with the requirements of Rule
4(c). Nowhere in the record does he represent “that first-class postage is being prepaid,” or “that postage was prepaid.”
Fed. R. Civ. P 4(c)(1)(A)@)-(ii).
